                                                                   1   KURT C. FAUX, ESQ.
                                                                       Nevada Bar No. 003407
                                                                   2   WILLI H SIEPMANN, ESQ.
                                                                       State Bar No. 002478
                                                                   3   JORDAN F. FAUX, ESQ.
                                                                       Nevada Bar No. 12205
                                                                   4   THE FAUX LAW GROUP
                                                                       2625 North Green Valley Parkway, #100
                                                                   5   Henderson, Nevada 89014
                                                                       Telephone: (702) 458-5790
                                                                   6   Facsimile: (702) 458-5794
                                                                       Email: kfaux@fauxlaw.com
                                                                   7          wsiepmann@fauxlaw.com
                                                                              jfaux@fauxlaw.com
                                                                   8
                                                                       Attorneys for Insurance Company of the West
                                                                   9
                                                                                                      UNITED STATES DISTRICT COURT
                                                                  10
                                                                                                             DISTRICT OF NEVADA
                     2625 NORTH GREEN VALLEY PARKWAY, SUITE 100




                                                                  11
THE FAUX LAW GROUP




                                                                        INSURANCE COMPANY OF THE WEST, a                     CASE NO:       2:17-cv-02871-APG-CWH
                                                                  12    California corporation,
                              HENDERSON, NEVADA 89014
                                 TEL. (702) 458-5790




                                                                  13           Plaintiff,                                    STIPULATION AND ORDER TO
                                                                                                                             CONTINUE EVIDENTIARY HEARING
                                                                  14    v.                                                   SCHEDULED FOR MARCH 28, 2019 AT
                                                                  15    JEFFREY ARMSTRONG, an individual,                    9:30 A.M. [DKT NO. 47]
                                                                        LUISA ARMSTRONG, an individual,
                                                                  16    SAMSON CHEUNG, an individual, DOES I                 (SECOND REQUEST)
                                                                        through X, inclusive; ROE CORPORATIONS I
                                                                  17    through X, inclusive,
                                                                  18           Defendants.
                                                                  19

                                                                  20
                                                                              The parties, by and through their respective counsel, hereby stipulate to continue the
                                                                  21
                                                                       evidentiary hearing scheduled for March 28, 2019 at 9:30 a.m. [Dkt. No. 47] for an additional period
                                                                  22
                                                                       of forty (40) days. The reason for this request is that settlement negotiations are underway and the
                                                                  23
                                                                       parties request the Court allow the parties additional time for these negotiations.
                                                                  24
                                                                       ///
                                                                  25   ///
                                                                  26   ///
                                                                  27   ///
                                                                  28   ///

                                                                                                                           -1-
                                                                   1          The parties request the Court reschedule the evidentiary hearing for a period of forty (40) days

                                                                   2   to a date convenient for the Court.

                                                                   3
                                                                       THE FAUX LAW GROUP                                KAEMPFER CROWELL
                                                                   4

                                                                   5   By /s/ Kurt C. Faux                         By /s/ Robert McCoy
                                                                   6     Kurt C. Faux, No. 3407                      Robert McCoy, No. 9121
                                                                         Willi H. Siepmann, No. 2478                 1980 Festival Plaza Dr., #650
                                                                   7     Jordan F. Faux, No. 12205                   Las Vegas, NV 89135
                                                                         1540 W. Warm Springs Rd., #100              Attorneys for Defendants Jeffrey Armstrong
                                                                   8      Henderson, NV 89014                        and Luisa Armstrong
                                                                         Attorneys for Plaintiff Insurance Company
                                                                   9     of the West
                                                                  10
                                                                       DATED:         March 18, 2019                     DATED:         March 18, 2019
                     2625 NORTH GREEN VALLEY PARKWAY, SUITE 100




                                                                  11
THE FAUX LAW GROUP




                                                                  12                                                  ORDER
                              HENDERSON, NEVADA 89014
                                 TEL. (702) 458-5790




                                                                  13          IT IS SO ORDERED.
                                                                  14                                                   May 9
                                                                              The evidentiary hearing is continued to _____________,          2:00
                                                                                                                                     2019 at ________ a.m./p.m.
                                                                  15

                                                                  16

                                                                  17                                                ________________________________________
                                                                                                                    UNITED STATES DISTRICT COURT JUDGE
                                                                  18
                                                                                                                            March 19, 2019
                                                                                                                    DATED:________________________________
                                                                  19

                                                                  20

                                                                  21

                                                                  22

                                                                  23

                                                                  24

                                                                  25

                                                                  26

                                                                  27

                                                                  28

                                                                                                                          -2-
